EXHIBIT 23.2 Consent of Independent Reserve Engineers Mr. James Rozon Acting Chief Financial Officer Gran Tierra Energy Inc. (Gran Tierra) 300, 625 - 11th Avenue S.W. Calgary, Alberta T2R 0E1 Canada Re: Gran Tierra Registration Statement: Form S-8 (Reg. Nos. 333-146815, 333-156994 and 333-1333-171122) Form S-3 (Reg. Nos. 333-140171, 333-153376 and 333-156993) Filed with the United States Securities Exchange Commission Dear Mr. Rozon: As the independent reserve engineers for Gran Tierra, GLJ Petroleum Consultants Ltd. (GLJ), hereby confirms that it has granted and not withdrawn its consent to the filing of GLJ’s reserve report and to the reference to GLJ's review of Gran Tierra's reserves as of December 31, 2011 in the form and context disclosed by Gran Tierra in its Form 10-K submission to be filed with the United States Securities and Exchange Commission on approximately February 27, 2012 for the period ending December 31, 2011, and to the incorporation by reference thereof in the registration statements listed above. Please do not hesitate to contact us if you have any questions. GLJ PETROLEUM CONSULTANTS LTD. /s/ Leonard L. Herchen Leonard L. Herchen, P. Eng. Vice-President Dated: February 27, 2012 Calgary, Alberta CANADA
